Citation Nr: 1531951	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-47 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1970 to March 1974.  He died in November 2008; the appellant is his surviving spouse. 

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

A video conference hearing was scheduled in March 2012; however, the Appellant failed to appear for the hearing and has not provided good cause for doing so.  Therefore, the hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran died in November 2008.  The death certificate indicates he died by suicide, with depression as a significant condition contributing to the death.  He was not service connected for any disabilities during his lifetime.

The Board has constructive possession of VA treatment records if those records were created before the decision on appeal, are within the Secretary's control, and could reasonably be expected to be part of the record.  Dunn v. West, 11 Vet. App. 462, 466 (1998).  In this case, the Appellant has alleged that VA treatment records from the Gaylord community based outpatient clinic (CBOC) associated with the Aleda E. Lutz VA Medical Center in Saginaw, Michigan, show that the Veteran was treated for depression in August 2008.  See October 2010 VA Form 9.  These treatment records are not part of the Veteran's file.  Therefore, the Board remands this case to the AOJ to obtain these records.

The Veteran's private medical records show treatment for depression and anxiety.  VA treatment records dated from October 2004 to March 2005 indicate that the Veteran was treated for anxiety and an adjustment reaction.  In November 2004, a posttraumatic stress disorder (PTSD) screen was positive, and he was referred to a social worker at Gaylord CBOC for PTSD.

The Board also notes that the Veteran's VA treatment records indicate the Veteran twice injured his back during service, and the Veteran abused alcohol as a means of pain management from those injuries.  See January 2005 and October 2004 VA Treatment Records.  The Board further notes that the Veteran's service treatment records indicate the Veteran fractured three ribs in 1971 and complained of occasional low back pain after being assigned to a service station.  See June 1973 Separation Exam.  Finally, the Board notes that the Veteran was not service-connected for any disability during his lifetime.

Based on the foregoing, the Board finds that a VA medical opinion would be helpful in making a determination as to whether a service-related event, injury, or disease caused or contributed to his death.

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Appellant as necessary, obtain any outstanding, relevant treatment records, to include any records of relevant treatment at the Gaylord VA CBOC, particularly from August 2008.  

If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.

2.  Obtain an opinion from an appropriate medical professional concerning whether the cause of the Veteran's death is attributable to service.  The examiner must review the Veteran's physical, "Virtual VA," and Veterans Benefit Management System claims files.  The examiner is requested to provide an opinion as to the following:

(a)  Based on the evidence of record, please identify all of the Veteran's psychiatric disorders, including PTSD, for which met the relevant diagnostic criteria prior to his death.  If the criteria were met for a diagnosis of PTSD, please identify the specific stressor that supports this diagnosis.
   
(b)  For each psychiatric disorder identified, is it as least as likely as not (50 percent probability or greater) that the disorder had its onset or was otherwise etiologically related to the Veteran's service?

(c)  If a psychiatric disorder is due to service, is it at least as likely as not that it caused or contributed (materially or substantially) to the Veteran's death?  The examiner should specifically address whether the Veteran at the time of his suicide was so unsound mentally that he did not realize the consequence of such an act, or was unable to resist such an impulse.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by a deficiency in the examiner (i.e., the examiner does not have the needed knowledge or training).

3.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After the Appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




